Citation Nr: 1022388	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for patellar facet 
arthritis of the left knee, currently assigned a 10 percent 
evaluation.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Louisville, Kentucky, which in pertinent part continued 
a 10 percent evaluation for patellar facet arthritis of the 
left knee.  Although the Veteran initially requested a Board 
hearing, in June 2007, he later cancelled his hearing 
request, in writing.  The Board remanded this case in 
February 2008.  It now returns for appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by arthritis 
(established by X-ray findings), range of motion to full 
extension and to 60 degrees flexion at worst, painful motion, 
tenderness, and minimal joint effusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
patellar facet arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

As noted above, in February 2008, the Board remanded the 
issue currently on appeal.  The Board instructed the RO to 
provide the Veteran with a corrective VCAA notice letter in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), schedule the Veteran for an orthopedic examination 
for his left knee disability, and readjudicate the claim.  As 
further discussed below, the Veteran was issued a corrective 
VCAA letter in May 2008 and provided an orthopedic  
examination for his left knee disability in May 2009, and his 
claim was readjudicated in a September 2009 supplemental 
statement of the case (SSOC). Thus, there is compliance with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific, i.e., it need not 
notify the veteran of alternative diagnostic codes, and that 
that the statutory scheme does not require "daily life" 
evidence for proper claim adjudication.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any error 
related to the aforementioned is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in March 2003, September 2006 
and May 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21; Vazquez-Flores, 22 Vet. App. 37.  The letters 
advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, 
September 2006 and May 2008 letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess-Hartman, 19 Vet. App. 473, 490 
(2006); Vazquez-Flores, 22 Vet. App. 37.

Subsequent to the issuance of the September 2006 and May 2008 
letters, the Veteran's claim was readjudicated in a September 
2009 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service treatment records and 
available VA medical records are in the file. Private medical 
records identified by the Veteran have been obtained.  The 
Veteran's Social Security Administration records have been 
associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in 
April 2003, October 2006 and May 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected left knee 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  In 
particular, the Board finds the most recent examination 
report to be comprehensive and sufficient in assessing the 
severity of the Veteran's disability.  In this regard, it is 
noted that the examiner reviewed the Veteran's claims file 
and medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
examination reports of record are adequate upon which to base 
the decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

In sum, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

The Veteran seeks an increased rating for his patellar facet 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  For the reasons that follow, the Board concludes 
that a higher rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5010 for patellar facet arthritis of the left 
knee.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
(full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

The relevant evidence of record includes VA treatment 
records, private treatment records, Social Security 
Administration records and VA examination reports dated in 
April 2003, October 2003 and May 2009.  SSA records show that 
the Veteran is receiving disability benefits for discogenic 
and degenerative back disorders, obesity and other 
hyperalimentation.  

VA and private treatment records prior to March 2007 do not 
reflect any significant complaints or treatment for the 
Veteran's service-connected left knee disability.  A VA 
treatment record dated in March 2007 notes the Veteran as 
having chronic left knee pain.  Physical evaluation revealed 
good range of motion in the knees and no effusions.  
Subsequent VA treatment records indicate degenerative joint 
disease of multiple sites.  

At the April 2003 VA examination, the Veteran reported having 
pain on and off since developing left knee problems in 
service.  On physical examination, the Veteran ambulated very 
slowly and exhibited an exaggerated antalgia to the left.  
Range of motion of the left knee was 0 degrees extension and 
130 degrees flexion, with pain at the 130-degree flexion.  
There was no instability.  Lachman's and McMurray's signs 
were negative.  There was tenderness to palpation of the 
superior patella area and crepitus with range of motion.  X-
rays demonstrated degenerative changes of the patella femoral 
joint.  The diagnosis was degenerative arthritis of the left 
knee.

On VA examination in October 2006, the examiner noted that 
the Veteran's left knee condition was complicated by left 
hemiparesis with numbness from face to toes on the left with 
lower extremity weakness.  The Veteran reported symptoms of 
pain, stiffness, weakness of the left lower extremity 
(related to stroke), and moderate flare-ups every three to 
four months, each time lasting one to two days.  Symptoms of 
deformity, giving way, instability, episodes of dislocation 
or subluxation, locking episodes and inflammation were 
denied.  It was noted that the Veteran had difficulty walking 
since suffering a CVA and was unable to bear weight since 
having a right knee surgery in August 2006.  On physical 
examination, range of motion was 120 degrees flexion and 0 
degrees extension.  There was no additional limitation of 
motion on repetitive use.  It was noted that the Veteran was 
unable to stand and that the examination was performed with 
him in the wheelchair.  There were no findings of 
inflammatory arthritis, joint ankylosis, crepitation, mass 
behind knee, clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, other tendon or bursa, or 
any other knee abnormality.  X-rays revealed minimal joint 
effusion and probably chondromalacia patella.  The Veteran 
was diagnosed with chondromalacia patella of the left knee.  
The examiner noted that the Veteran was not unemployable for 
sedentary activities due to the left knee condition.  

At the May 2009 VA examination, the Veteran reported wearing 
a left knee brace continuously since September 2008 and using 
a cane in the right arm every time he left home.  He 
indicated that his left knee swelled intermittently, about 
four times within the past year.  The Veteran described his 
left knee as being progressively worse over the past four 
years and stated that the pain was generally worse.  He 
reported symptoms of giving way, instability, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
popping and grinding, inflammation symptoms (warmth, redness, 
swelling, tenderness).  Severe flare-ups ever month or two, 
each time lasting one to two weeks, were also reported.  The 
Veteran denied deformity, episodes of dislocation or 
subluxation, locking episodes and effusion.  He indicated 
that he was unable to stand for more than a few minutes and 
unable to walk more than twenty to fifty yards.  On physical 
examination, the Veteran was found to be tender diffusely at 
the left anterior knee.  It was noted that the limited speed 
of joint motion prevented an adequate examination for 
meniscus and patellar issues.  Findings were negative for 
crepitation, mass behind the knee, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or 
bursae, and any other knee abnormalities.  On range of motion 
testing, there was objective evidence of pain with active 
motion.  Flexion was to 60 degrees and extension was normal.  
There was no joint ankylosis.  The examiner noted that pain 
on left knee flexion began at 0 and continued through 60 
degrees.  It was also noted that the measurements were 
essentially equivalent and reproducible on repeat testing 
(times three) without functional loss.  X-rays of the left 
knee demonstrated bony structures that were well positioned 
and intact with minimal marginal spurring and joint spaces 
well-preserved.  No acute changes were noted.  The Veteran 
was diagnosed with patellofemoral arthritis of the left knee.  
It was noted that this condition prevented sports, had severe 
effects on exercise, moderate effects on chores and shopping, 
and mild effects on recreation and driving.  

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The Veteran clearly 
does not have this degree of limitation.  The evidence, as 
discussed above, demonstrates that the range of motion in the 
Veteran's left knee has full extension and is at worst 
limited to 60 degrees flexion.  The Veteran does not meet the 
criteria for a noncompensable rating based on limitation of 
flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  As such, under Diagnostic Code 5003, he is 
entitled to no more than a 10 percent rating in recognition 
of the X-ray findings of arthritis with noncompensable 
limitation of motion.  It is noted that under Diagnostic Code 
5003, a 20 percent rating may be assigned in absence of 
limitation of motion where there is X-ray evidence of 
involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  Here, only 1 joint is involved 
and there are no incapacitating exacerbations.  Thus, the 
Board concludes that higher ratings under Diagnostic Codes 
5003, 5260 and 5261 are not warranted.  

The Veteran reported at his VA examinations that he 
experiences symptoms such as pain, stiffness, weakness, 
swelling, decreased speed of joint motion and flare-ups.  See 
Washington, supra.  The Board has examined the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the Veteran's left knee.  See DeLuca, supra.  At 
the April 2003 examination, there was painful motion, 
tenderness to palpation of the superior patella area and 
crepitus with range of motion.  At the October 2006 
examination, there was no additional limitation of motion on 
repetitive use and no objective findings of inflammatory 
arthritis, crepitation, clicks or snaps.  At the May 2009 
examination, there was painful motion, tenderness diffusely 
at the left anterior knee, limited speed of joint motion, but 
no crepitation or functional loss on repeat testing.  To the 
extent the aforementioned findings, to include the Veteran's 
self-reported flare-ups, may be productive of functional 
loss, the Board notes that these findings already form the 
basis of his currently assigned 10 percent rating.  There is 
no medical evidence of record that the Veteran currently 
experiences pain or tenderness that causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  Accordingly, the Board finds that a higher 
rating under the DeLuca criteria is not warranted.  See 38 
C.F.R. § 4.14.  

Moreover, to the extent the evidence of record shows the 
Veteran as having disabilities involving the lumbar spine, 
cervical spine, left ankle and numbness of the left side 
and/or extremities, among others, the Board notes that he is 
not service-connected for these disabilities.  When it is not 
possible to separate the effects of a service-connected 
disability from a non-service- connected disability, 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in 
the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  In the matter presently 
before the Board, however, the symptomatology and effects of 
the non-service-connected disabilities can be separated from 
those of the service-connected left knee disability, thereby 
rendering 38 C.F.R. § 3.102 inapplicable.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Here, there are no objective findings in the record 
indicative of lateral instability or recurrent subluxation.  
At the April 2003 and October 2006 examinations, findings 
were negative for instability.  Indeed, the Veteran denied 
symptoms of giving way, instability and subluxation at the 
October 2006 examination.  Although the Veteran reported at 
the May 2009 VA examination that he had symptoms of giving 
way and instability, findings were negative for instability 
on physical examination.  
In this regard, as the Veteran does not have any instability 
that can be objectively elicited, any instability that he 
does have does not rise to a level that can be considered 
"slight."  A separate rating under Diagnostic Code 5257 is 
therefore not warranted.  

The Board must also consider other possible avenues for a 
higher rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Similarly, Diagnostic Code 5259 assigns a 10 
percent rating for surgically removed cartilage that is 
symptomatic.  A "semilunar cartilage" is one of the menisci 
of the knee joint.  Stedman's Medical Dictionary, 296 (27th 
ed., 2000).  The evidence does not show a cartilage disorder 
in the left knee.  The April 2003 examination was negative 
for McMurray's test and the October 2006 and May 2009 
examinations were negative for any meniscus abnormalities.  
As such, the Board concludes that a higher rating is not 
available under these diagnostic codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, the 
October 2006 and May 2009 examinations were negative for 
joint ankylosis, and there is no evidence of ankylosis 
elsewhere in the record.  With regard to malunion or nonunion 
of tibia and fibula, the Board notes that there is no 
evidence of fracture or dislocation in any of the laboratory 
studies on file.  There is likewise no evidence that the 
Veteran has, or ever had, genu recurvatum.  As such, further 
inquiry into the remaining diagnostic codes is moot.

In view of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met at any time 
during the appeal, the rule of Fenderson, supra, for staged 
ratings is not for application.

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's left knee 
disability is not inadequate.  His complained-of symptoms are 
those contemplated by the rating criteria. There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- 
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Based on the foregoing, the Board concludes that an increased 
rating for the Veteran's patellar facet arthritis of the left 
knee is not warranted.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 
55.


ORDER

Entitlement to an increased rating for patellar facet 
arthritis of the left knee, currently assigned a 10 percent 
evaluation, is not warranted.


REMAND

A review of the record reflects that the Veteran has been 
retired since 1999, and that he is receiving Social Security 
disability benefits.  The Veteran argues that he is totally 
disabled.  Thus, the Board finds that the issue of 
entitlement to TDIU has been raised by the record.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

Although the issue of entitlement to TDIU was previously 
denied in an unappealed April 2007 RO rating decision, the 
Board notes that the Veteran was subsequently awarded service 
connection for coronary artery disease, residuals of 
myocardial infarction, evaluated as 30 percent disabling.  
See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992) (holding that a 
repeat claim for an increased rating for a service-connected 
disability is not a claim to reopen subject to the new-and-
material-evidence requirement because the claimant's 
entitlement to benefits could be predicated on a finding that 
the service-connected disability had increased since the 
prior final denial and, hence, the claim was based upon facts 
different from the prior final claim).  As the record now 
reflects an increase in the Veteran's service-connected 
disabilities, the issue of TDIU must be remanded to the RO 
for initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with 
a letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2. The RO should then provide the Veteran 
with examinations to determine the 
effects of his service-connected 
disabilities on his ability to maintain 
employment consistent with his education 
and occupational experience.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case and the claims file, 
the examiner must provide an opinion as 
to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  

3. The RO should then adjudicate the 
issue of whether TDIU is warranted.  See 
38 C.F.R. § 3.321(b)(1); Rice, supra.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


